Citation Nr: 1704857	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss. 

2. Entitlement to an initial disability rating in excess of 10 percent for vertigo prior to November 20, 2012, and in excess of 30 percent thereafter. 

3. Entitlement to a total disability rating for compensation purpose based upon unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability rating in excess of 50 percent for the Veteran's service-connected bilateral hearing loss, and disability rating in excess of 10 percent for his service-connected vertigo, respectively.  

The Veteran testified at a videoconference hearing in December 2011, and transcript of the hearing is of record.  The hearing was before a Veterans Law Judge (VLJ), who is no longer with the Board.  A notice was sent to the Veteran informing him that the VLJ is not available to make a decision on his claim, and he indicated that he does not wish to have an additional hearing before the undersigned VLJ. 

The Veteran filed a claim for increase rating for his service-connected bilateral hearing loss under diagnostic code (DC) 6100 and vertigo under DC 6204.  However, the Veteran's private medical records show that he was diagnosed with endolymphatic hydrops (Meniere's syndrome) while this appeal was pending.  In light of this diagnosis, a modification of the applicable DC is necessary because DC 6205 for Meniere's syndrome better reflects the nature of the Veteran's disability.   Therefore, the Board has evaluated the severity of the Veteran's impairment under DC 6205 as explained below. 

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in September 2012 and February 2015.  

FINDING OF FACT

The Veteran's Meniere's disease has been manifested by hearing impairment, vertigo attacks occurring more than once a week, and tinnitus.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 100 percent for Meniere's disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, DC 6100, 6204, 6205, 6260 (2016).

2. The Veteran's claim for a TDIU is moot. Herlehy v. Principi, 15 Vet. App. 33, 35   (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II. Increased Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, DCs are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

In this case, the Veteran filed a claim for increase rating for his bilateral hearing loss under DC 6100 and vertigo under DC 6204.  As previously noted, the Veteran's private medical record shows that Dr. J.E. diagnosed him with endolymphatic hydrops in February 2013.  The Veteran also had a diagnosis of Labyrinthine dysfunction in March 2010, which was subsequently determined to be Meniere's syndrome during the May 2015 VA examination.  That examiner opined  that hearing loss, tinnitus, and vertigo are typically a manifestation of Meniere's syndrome.  For this reason, the Board has modified the applicable DC to 6205. 

Notably, the Board has considered the implications of changing DCs.  That is, according to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability, which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. See also 38 C.F.R. §§ 3.105 (d) and 3.957.  

Here, the Veteran's vertigo has been service connected for less than 10 years, therefore not protected.  However,  his service-connected bilateral hearing loss and tinnitus were in place longer than 10 years, as such protected under 38 U.S.C.A. § 1159.      

Notwithstanding, a protection afforded under 38 U.S.C.A. § 1159 is to the disability and not the DC used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the DC did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different DC than previously rated, the U.S. Court of Appeals for Veterans Claims (CAVC) has indicated that there may be times when a change in DC is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating did not result in a new rating or the severance of the old rating). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the DC associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the CAVC in Gifford.

Accordingly, the change in the applicable DC, in this case, does not constitute a severance of the service-connected bilateral hearing loss, vertigo, and tinnitus.  Rather, the new DC for Meniere's syndrome provides a more accurate description of the Veteran's service-connected disabilities (bilateral hearing loss, vertigo, and tinnitus) and symptoms.  Notably, the change has not resulted in any reduced benefit to the Veteran.  

Pursuant to DC 6205, Meniere's syndrome with hearing impairment, vertigo attacks less than once a month, and with or without tinnitus, is rated as 30 percent disabling.  On the other hand, Meniere's syndrome with hearing impairment, attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated as 60 percent disabling.  A 100 percent disability rating is assigned, where a Meniere's syndrome is manifested by a hearing impairment with attacks of vertigo and cerebellar gait occurring more than once a week, with or without tinnitus. 
 
In this case, there is sufficient evidence of record to establish all the components of a 100 percent disability rating under DC 6205.  To that end, a November 2009 VA examination reflects that the Veteran has bilateral sensorineural hearing loss.   There is also ample evidence of record to establish that the Veteran has tinnitus.  

Additionally, a medical record created by Dr. J.E. in November 2009 indicates that the Veteran has vertigo.  A May 2015 VA examination found that his vertigo attacks occur more than once a week.  

In the November 2009 VA examination, the examiner was unable to determine whether the Veteran had cerebellar gait because he has had bilateral knee replacement.  As noted above, only the minimum 30 percent rating under DC 6205 does not require a finding of cerebellar gait.  The frequency of the Veteran's vertigo attacks and the severity of his hearing loss suggest that the Veteran's impairment is more than what is contemplated by a 30 percent rating.  Although the presence of cerebellar gait cannot be determined, all other components of a 100 percent rating, such as vertigo attacks more than once a week, bilateral hearing loss, and tinnitus, are established by the evidence of record.  For this reason, the benefit of the doubt with respect to the presence of cerebellar gait is resolved in favor of the Veteran.  

Based on the foregoing discussion, the Board finds that the evidence in the record weighs in favor of a 100 percent disability rating.  

The Board recognizes that the Veteran did not raise his service-connected tinnitus as an issue on appeal.  The note to DC 6205 authorizes assignment of separate disability rating for tinnitus, hearing loss, and vertigo if it will result in a higher overall evaluation.  The note, however, does not permit separate ratings for tinnitus, hearing loss, and vertigo to be combined with evaluation under DC 6205.  

Here, the Veteran's tinnitus, 10 percent disabling, and vertigo, 30 percent disabling, were each assigned the maximum rating allowed under the respective DC.  With respect to his bilateral hearing loss, a November 2012 and April 2015 VA audio examinations results reflects that a rating higher than 50 percent is not warranted.  The single 100 percent rating is the greater benefit.  Therefore, it is to the benefit of the Veteran for the Board to treat his tinnitus as a manifestation of his Meniere's syndrome rather than continuing it as a separate disability rating.  

III. TDIU

The Board previously found that the issue of entitlement to a TDIU was reasonably been raised by the record. 

CAVC has recognized that a 100 percent disability rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the current case, there is no allegation or evidence that a TDIU may be awarded independently of the Veteran's Meniere's syndrome, rated 100 percent disabling.  The only other disability that the Veteran is service-connected for is a left inguinal herniorrhaphy with residual scar, which is rated as 0 percent disabling.  The Veteran has not argued that his left inguinal herniorrhaphy with residual scar prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2015).   Therefore, there is no basis to award a SMC.  

Because the Veteran's Meniere's syndrome is found to be 100 percent disabling, there is no question or controversy for consideration by the Board with regard to TDIU. 


ORDER

Entitlement to a 100 percent rating for Meniere's syndrome throughout the period of the appeal is granted, subject to the criteria applicable to the payment of monetary benefits [this 100 percent rating under Diagnostic Code 6205 replaces the ratings previously separately assigned to the hearing loss, vertigo and tinnitus].

The appeal as to entitlement to a TDIU is dismissed. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


